DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 04/09/2020. 
Claims 1-20 are pending in this application.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

	Bilenko et. al  (US20090271228A1) discloses a system that facilitates targeted advertising is described in detail herein. The system includes a receiver component that receives user data that includes historical searching and browsing activity of a user. A profile generator component generates a user profile based at least in part upon a subset of the user data, wherein the user profile includes a plurality of keywords, wherein at least one keyword in the plurality of keywords is assigned a score that is indicative of a probability that an advertisement corresponding to the keyword will be monetized. (see abstract).  

Carrico et al. (US8566327B2) provides a method for profile matching includes receiving a plurality of user profiles, each user profile comprising traits of a respective user. The method includes receiving a preference indication for a first user profile of the plurality of user profiles. The method also includes determining a potential match user profile of the plurality of user profiles based on the preference indication for the first user profile. The method also includes presenting the potential match user profile to a second user.. (see abstract).

Cohen et al. (US9849388B2) discloses system and method implemented as computer-based, computer-executable instructions employing a computation engine with digital storage provide a virtual environment with personalized user profiles specifically adapted to cognitive abilities of the user to train the user for specified tasks, herein called microtasks. The set of microtasks include achievement criteria. The virtual environment is controlled through an engine that automatically adapts the set of user-profile-specific microtasks to achieve a set of learning goals. The engine may calculate and/or measure a set of qualities associated with one or more sub-profiles associated with a given user based on game-type performance by that user either in isolation or among a group of users. Sub-profiles may include, but are not limited to, one or more of the following: a personality profile, a neural link profile, and/or a motivation profile. (see abstract).

Tuzhilin et al. (US9483778B2) discloses a method for generating a user profile for a user based on a static profile and a dynamic profile of the user includes compressing dynamic rules into aggregated rules for validation. The dynamic rules associated with a particular user are matched to one or more validated aggregated rules to generate the dynamic profile for that user. The static profile for the user is generated for the user based on factual user information and historical transactional data for the user. The static and dynamic profile are then combined to form the user profile. (see abstract).

Oliveria et. al (US20120284080A1) discloses computing values of cognitive and personality indicators of users of a telecom operator by means of machine learning and data mining algorithms from information available in a telecom operator system extracted from Social Network Analysis metrics, Call Detailed Record information and commercial information of said users stored in an operator's Data Warehouse and Customer Relationship Management systems as well as information from previous surveys, or questionnaires, answered by a representative sample of users as an input of said machine learning and said data mining algorithms. The method involves building a complex computer model that infers the values of the psychological dimensions of said users by means of said machine learning and said data mining algorithms to obtain a multi-dimensional vector for each of the users. (see abstract).  


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1. Dependent claims 2-7 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 8. Dependent claims 9-14 further limits allowed independent claim 8; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 15. Dependent claims 16-20 further limits allowed independent claim 15; therefore, they are also allowed.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449